DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 12/10/2020.  As directed by the amendment: claims 1, 8-9, 11-12 have been amended, claims 5-7 have been canceled, and new claims 13-19 have been added.  Thus, claims 1-4 and 8-19 are presently pending in the application.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 12/10/2020, with respect to claims 1, 9-10 and 12 under 102(a)(1) over Lang et al. have been fully considered. The argument that Lang et al. does not expressly disclose “the post includes bone ingrowth material covering the post from the superior end to a point along the post spaced-apart the superior end of the post by a distance between 75% and 85% of the overall length of the post” is persuasive.  Therefore, these rejections has been withdrawn. 
Allowable Subject Matter
Claims 1-4, 8-15 are allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 16 includes the limitation “removing a base plate from a second portion of a post of a component of an artificial joint.” However, from the drawings, the first portion having the bone ingrowth material is the portion that is detached from the base plate. Therefore, it is unclear what applicant regards as the second portion of the post that is removed from the base plate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickmann et al. U.S. Publication 2013/0218284 in view of Lang et al. U.S. Publication 2014/0172111.
Regarding Claim 16, Eickmann et al. discloses a method comprising removing a base plate 115 from a second portion 180/195 of a post 160 of a component of an artificial joint (as seen in Figure 14, the entire post, including the second portion is detached from the baseplate), wherein the post includes a first portion 130 in addition to a second position 180/195 (abstract and as seen in Figure 1-16), comprising: wherein post 160 has an overall length extending from a superior end of the post to an inferior end of the post, wherein the first portion of the post includes a layer of the bone ingrowth material, wherein the first portion of the post extends from the superior end to a point along the post spaced-apart from both the superior and inferior ends of the post (as seen in Figures 12-14 and 16 and paragraphs [0070-0071], [0076]), wherein the second portion of the post extends from the point to the inferior end of the post and is free of the bone ingrowth material (as seen in Figures 12-13 and 16 and paragraph [0076]). However, Eickmann et al. does not expressly disclose wherein the first portion of the post includes a pair of wings projecting in a posterior direction from an outer diameter of the post. Lang et al. teaches a method comprising a post 260 having a first portion (closest to the baseplate, 265) and a second portion 270 located at an inferior portion of the post, wherein the first portion 265 further comprises a pair of wings 275 (as seen in Figure 7, paragraph [0065]) for the purpose of providing rotational stability to the tray, while still allowing the device to be modular and capable of having distinct segments that are removed/withdrawn (paragraph [0065]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eickmann’s post to further include a pair of wings as taught 
Regarding Claim 17, Eickmann et al. discloses wherein during the removing step, the post is removed from the base plate (as seen in Figure 14). However, Eickmann et al. does not expressly disclose wherein first portion of the post is removed from the base plate simultaneously with the second portion of the post. Lang et al. teaches a method, comprising: removing a base plate from a post of a component of an artificial joint 150 such that the post 160a is left within a bone (as seen in Figures 5A-5B and 8A-8B and paragraphs [0059], [0061] and [0064-0065]), wherein the post 160a includes a first portion (closest to the base plate) and a second portion (towards the inferior end of the post), wherein the first portion of the post is removed from the baseplate simultaneously with the second portion of the post (as seen in Figures 5A-5C, paragraph [0062-0067]) for the purpose of creating a modular device that provides revision of the implant components or facilitate the entire removal of the implant from the bone (paragraphs [0020-0021]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eickmann’s method to further include removing the entire post including the first and second portions of the post simultaneously as taught by Lang et al. for the purpose of creating a device that facilitate easy retrieval of the entire implant from the bone.
Regarding Claim 19, Eickmann et al. discloses a method comprising removing a base plate 115 from a post 160 of a component of an artificial joint, wherein the post 160 has an overall length extending from a superior end of the post to an inferior end of the post, wherein However, Eickmann does not expressly disclose removing a base plate from a post of a component of an artificial joint such that the post is left within bone. In addition, Eickmann et al. discloses separating bone adjacent the layer of bone ingrowth material from the post; and removing the post from the bone. Lang et al. teaches a method, comprising: removing a base plate from a post of a component of an artificial joint 150 such that the post 160a is left within a bone (as seen in Figures 5A-5B and 8A-8B and paragraphs [0059], [0061] and [0064-0065]), wherein the post 160a includes a layer of bone ingrowth material along substantially the entire length of the post (as seen in Figures 4-5E and paragraphs [0061-0062]); separating bone adjacent the layer of bone ingrowth material from the post (paragraph [0063-0064]); and removing the post from the bone (paragraphs [0065-0067]) for the purpose of creating a modular device that provides a cementless fixation of the tibial baseplate to the resected bone while eliminating micromotion between the prosthesis and bone (paragraphs [0020-0021]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eickmann’s method to further include removing a base plate from the post such that the post is left within a bone  and removing the post from the bone as taught by Lang et al. for the purpose of creating a modular device that provides a cementless fixation of the tibial baseplate to the resected bone while eliminating micromotion between the prosthesis and bone.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774